NO. 12-22-00030-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ANGELENA DENTIS BAIZE,                           §      APPEAL FROM THE
APPELLANT

V.                                               §      COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
        Angelena Dentis Baize, acting pro se, filed a petition for permissive appeal. We deny the
petition.

                                     STANDARD OF REVIEW
        Unless a statute specifically authorizes an interlocutory appeal, appellate courts have
jurisdiction only over final judgments. Cherokee Water Co. v. Ross, 698 S.W.2d 363, 365 (Tex.
1985). Section 51.014 of the Texas Civil Practice and Remedies Code designates civil orders
that may be appealed on an interlocutory basis, and it is strictly construed. See TEX. CIV. PRAC.
& REM. CODE ANN. § 51.014 (West Supp. 2020); Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 355 (Tex. 2001). Section 51.014(d) permits an interlocutory appeal of an otherwise
unappealable order upon the trial court’s certification of the statutory requirements, that is, the
order involves a controlling question of law on which there is substantial ground for
disagreement and an immediate appeal may materially advance the ultimate resolution of the
case. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d). A court of appeals has discretion to
accept or refuse to hear a permissive appeal. Id. § 51.014(f). The scope of a permissive appeal is
limited to consideration of the controlling issues identified in the trial court’s order. See Tex.




                                                1
Windstorm Ins. Ass’n v. Jones, 512 S.W.3d 545, 552 (Tex. App.—Houston [1st Dist.] 2016, no
pet.) (citing CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011)).


                                                   ANALYSIS
       Section 51.014(d) requires a trial court order that includes both the order to be appealed
and written permission to appeal the order. Colvin v. B. Spencer & Assoc., P.C., No. 01-15-
00247-CV, 2015 WL 2228728, at *1 (Tex. App.—Houston [1st Dist.] May 12, 2015, no pet.)
(mem. op.) (per curiam); see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); see also TEX. R.
APP. P. 28.3(a) (“When a trial court has permitted an appeal from an interlocutory order that
would not otherwise be appealable, a party seeking to appeal must petition the court of appeals
for permission to appeal”). No such order has been provided to this Court. Additionally, a
petition for permissive appeal must


       (1) contain the information required by Rule 25.1(d) to be included in a notice of appeal;
       (2) attach a copy of the order from which appeal is sought;
       (3) contain a table of contents, index of authorities, issues presented, and a statement of facts; and
       (4) argue clearly and concisely why the order to be appealed involves a controlling question of law
       as to which there is a substantial ground for difference of opinion and how an immediate appeal
       from the order may materially advance the ultimate termination of the litigation.


TEX. R. APP. P. 28.3(e). On February 15, 2022, the Clerk of this Court notified Baize that her
petition failed to comply with these requirements, but Baize did not file an amended petition to
correct the defects. Importantly, Baize’s petition fails to contain clear and concise arguments to
enable this Court to evaluate the merits of any controlling questions of law appropriately before
us. See id.; see also Ace Am. Ins. Co. v. Guerra, No. 13-16-00628-CV, 2017 WL 929485, at *1
(Tex. App.—Corpus Christi Mar. 9, 2017, no pet.) (mem. op.). Pro se litigants are held to the
same standards as licensed attorneys and must comply with all applicable rules of procedure;
otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2
n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.). Accordingly, Baize has not met the
strict requirements for a permissive appeal.


                                                 DISPOSITION
       For the reasons expressed above, we deny Baize’s petition for permissive appeal.


                                                         2
Opinion delivered March 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           MARCH 9, 2022


                                        NO. 12-22-00030-CV


                                  ANGELENA DENTIS BAIZE,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the County Court at Law
                                       of Smith County, Texas

                   THIS CAUSE came to be heard on Appellant’s petition for permissive
appeal; and the same being considered, it is the opinion of this Court that the petition should be
denied.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the petition for permissive appeal be, and the same is, hereby denied; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     4